Citation Nr: 1402281	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945 and from February 1946 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue was remanded in June 2013 for further development.  

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to increased ratings for the Veteran's bilateral hip disabilities has been raised by the record (during the Veteran's March 2013 Board hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim for a VA examination, which was conducted in September 2013.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment. The September 2013 VA examination report indicates that the Veteran reported flare-ups of left knee symptomatology.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms, which include flare-ups once or twice per month that last several hours and which require the Veteran to absolutely stop and rest.  He reported that the knee is painful when standing.  Range of motion findings were provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's left knee function.

Additionally, the Board remanded the claim because the Veteran reported knee instability.  The Veteran reported that he was prescribed a knee brace.  The Board noted that prescription of a left knee brace would be probative evidence with regard to findings of left knee instability.  The September 2013 VA examiner noted that the Veteran received a hinged knee brace.  The examiner stated that there was no patellar subluxation or dislocation.  With regards to instability, the examiner stated that he was unable to test for it in the left knee.  

The Board finds that an addendum opinion is needed.  The September 2013 examiner should opine as to the degree of limited motion due to pain during a flare-up.  He should also render an opinion regarding whether the Veteran experiences lateral instability or subluxation in the left knee, and if so, whether such is slight, moderate, or severe.  

Finally, the Board notes that in its June 2013 remand, it instructed the RO to update the claims file and specifically to make sure that a June 2013 orthopedic consult report is added to the claims file.  The Board does not see that it has been added.  The Veteran also submitted a December 2013 correspondence in which he stated that he was scheduled to be treated later that month.  The RO should incorporate the additional treatment records, specifically the June 2013 and December 2013 orthopedic consult reports.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder.  Specifically, the RO should make sure that the June 2013 and December 2103 orthopedic consult reports are added to the claims file.   
 
2.  The RO should request an addendum opinion from the September 2013 VA examiner.  The examiner should offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should also state whether the Veteran's left knee disability is manifested by recurrent subluxation or lateral instability.  If so, the examiner should state whether the symptoms are slight, moderate, or severe.  The examiner should note the fact that the Veteran wears a knee brace in formulating his opinion.

3.  If the September 2013 examiner is unavailable, the Veteran should be scheduled for another VA examination for the purpose of determining the current severity of his left femur fracture.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

Finally, the examiner should state whether the Veteran's left knee disability is manifested by recurrent subluxation or lateral instability.  If so, the examiner should state whether the symptoms are slight, moderate, or severe.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

